                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

___________________________________________
                                           )
FRANK NOLET,                               )
                                           )
            Plaintiff,                     )
                                           )                           Civil Action No.
            v.                             )                           15-11499-FDS
                                           )
DR. CATHERINA ARMSTRONG, et al.,           )
                                           )
            Defendants.                    )
___________________________________________)

                         ORDER GRANTING MOTION TO DISMISS
                          AS TO DEFENDANT DONNA ROY, M.D.

SAYLOR, J.

       On December 7, 2017, the Court referred this case to the Suffolk Superior Court for the

purpose of convening a medical malpractice tribunal pursuant to Mass. Gen. Laws ch. 231, §

60B. The tribunal was convened on May 16, 2018, and was attended by the pro se plaintiff and

counsel for all defendants. The tribunal issued a decision on June 14, 2018, finding that plaintiff

failed to present “sufficient evidence to raise a legitimate question as to liability appropriate for

judicial inquiry” as to all named defendants. (Def. Ex. 2 at 6-7). Because the tribunal found for

defendants, plaintiff could “pursue the claim through the usual judicial process only upon filing

bond in the amount of six thousand dollars.” Mass. Gen. Laws ch. 231 § 60B. “If said bond is

not posted within thirty days of the tribunal’s finding the action shall be dismissed.”

       Defendant Donna Roy, M.D. has since moved to dismiss the complaint for failure to post

the requisite $6,000 bond. Because more than thirty days have passed since the tribunal issued

its decision and no bond has been posted, the motion to dismiss is GRANTED.
So Ordered.


                              /s/ F. Dennis Saylor
                              F. Dennis Saylor, IV
Dated: October 18, 2018       United States District Judge




                          2
